Citation Nr: 0702849	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-07 494	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 40% for 
postoperative residuals of posterior lumbar interbody fusion 
at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1981 to June 1985, 
and from January 1986 to September 1990.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2002 rating action that 
granted service connection for lumbar spondylosis and 
assigned an initial 20% rating therefor from February 2001.  
Because the appeal involves a request for a higher rating 
assigned following the initial grant of service connection, 
the Board has characterized it in light of the distinction 
noted by the U.S. Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

By rating action of April 2003, the RO changed the 
description of the service-connected low back disability to 
postoperative residuals of posterior lumbar interbody fusion 
at L4-5 and L5-S1; increased the initial rating assigned to         
40% from February 2001; granted a temporary total rating 
(T/TR) of 100% under the provisions of 38 C.F.R. § 4.30 for 
post-surgical convalescence from 30 October  through November 
2001; and restored a schedular 40% rating from December 2001. 
The matter of an initial schedular rating in excess of 40% 
remains for appellate consideration.

In October 2006, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.; a transcript of the hearing is of 
record. 


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Medical evidence prior to 23 September 2002 does not 
show that the veteran's postoperative residuals of 
posterior lumbar interbody fusion at   L4-5 and L5-S1 
resulted in symptoms indicative of pronounced 
intervertebral disc syndrome.

3.	Medical evidence since 23 September 2002 does not show 
that the veteran has any separately ratable neurological 
manifestations of his postoperative residuals of 
posterior lumbar interbody fusion at L4-5 and L5-S1, or 
qualifying incapacitating episodes due to that disorder 
over a 12-month period that required at least 6 weeks of 
bed rest.

4.	Medical evidence since 26 September 2003 does not show 
any ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40% for 
postoperative residuals of posterior lumbar interbody fusion 
at L4-5 and L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5293 (as in effect prior to         23 September 2002), 5293 
(as in effect on and after 23 September 2002, renumbered 5243 
effective 26 September 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Pre-rating April and July 2001 RO letters informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his initial claim for service 
connection, and to advise the RO as to whether there was 
medical evidence showing treatment for his low back.  Post-
rating March 2004 and January 2006 RO letters also provided 
notice of what was needed to establish entitlement to a 
higher rating for the now-service-connected disability 
(evidence showing that it had worsened).  After each letter, 
the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim at each stage, and been 
provided ample opportunity to submit such information and 
evidence.  

The 2004 and 2006 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records the VA had 
received, and what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
The January 2006 RO letter requested the veteran to furnish 
any evidence that he had in his possession  that pertained to 
his claim.  The Board finds that, collectively, these letters 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.        See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the Court held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to this claim.  As indicated above, all 4 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents strictly 
meeting the VCAA's notice requirements were not furnished to 
the veteran prior to the August 2002 rating action on appeal.  
However, the Board finds that the delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's March 2004 and 
January 2006 notice letters and additional opportunities to 
provide information and/or evidence pertinent to the claim 
under consideration, the RO readjudicated the veteran's claim 
on the basis of all the evidence of record in June 2006, as 
reflected in the Supplemental Statement of the Case (SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the Statement of 
the Case (SOC) and the SSOC, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided a March 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available service and post-service military, VA, 
and private medical records through 2006.  In May 2001, March 
2003, and March 2004, the veteran was afforded comprehensive 
VA examinations in connection with his claim, reports of 
which are of record.  A transcript of the veteran's October 
2006 Board videoconference hearing has also been associated 
with the record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned the initial 20%, and later, the 
initial 40% rating for the disability under consideration 
from February 2001 pursuant to the provisions of 38 C.F.R. 
§ 4.71a, former DC 5293 (renumbered DC 5243) for rating 
intervertebral disc syndrome (IVDS).  

Effective 23 September 2002, the criteria for rating IVDS was 
revised, and, effective 26 September 2003, the VA revised the 
criteria for rating all disabilities of the spine, including 
IVDS.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new DCs, 
and to consider the revised criteria for the period beginning 
on the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 and 7-2003.

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria in the SOC and SSOC.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Prior to 23 September 2002, IVDS was rated under DC 5293 as 
follows: severe IVDS, with recurring attacks and intermittent 
relief, warranted a 40% rating.  A 60% rating required 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief. 

Under the former and revised criteria, the terms "mild," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, the VA 
must evaluate all the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6 (2006).  

Considering the pertinent evidence in light of the criteria 
of former DC 5293, as in effect prior to 23 September 2002, 
the Board finds that pronounced IVDS has not been shown at 
any time since the initial grant of service connection in 
February 2001.  In arriving at this determination, the Board 
notes, at the outset, that a T/TR of 100% was assigned for 
the postoperative residuals of posterior lumbar interbody 
fusion at L4-5 and L5-S1 under the provisions of 38 C.F.R. 
§ 4.30 for post-surgical convalescence from 31 October 
through November 2001, until a schedular         40% rating 
was restored from December 2001.  Thus, the period that the 
T/TR was in effect has been excluded from consideration for 
increase under the schedular rating criteria.    

On January 2001 examination by R.S., M.D., the veteran 
complained of sharp, activity-related mid-lumbar spine pain 
without radiation.  There was no numbness, weakness, or loss 
of bowel or bladder control.  The veteran was employed in a 
job at an automotive service center that required him to be 
on his feet all day long, but he had never missed any time 
from work due to his back disability, although he had had to 
cut back on sports and exercises.  On examination, lordosis 
and gait were normal, and weight bearing was equal.  The 
veteran was able to rise to the standing position unassisted, 
and heel and toe walking was performed without weakness.  
Forward flexion of the lumbar spine was to 45 degrees, and 
there was no scoliosis, kyphosis, or muscle spasm.  There was 
tenderness in the L-3 area.  Reflexes, muscle tone. 
coordination, and sensation were normal in the lower 
extremities, and there were no pathological reflexes.  The 
diagnosis was lumbar disc syndrome versus lumbar facet 
syndrome.  The examiner concluded that the veteran's pain was 
discogenic.  

February 2001 magnetic resonance imaging (MRI) of the lumbar 
spine at the Hendricks Community Hospital revealed disc 
dehydration with preservation of height and mild posterior 
bulge at L4-5 and L5-S1 with no significant mass effect; 
there was no lumbar disc herniation.

April 2001 VA lumbar MRI revealed normal vertebral body 
heights and alignment from T-12 through S-1.  Intervertebral 
discs were normal in height and signal intensity.  There was 
a mild disc bulge at L3-4 and L4-5 without protrusion, and 
mild facet degenerative change and ligamentus thickening.   
L5-S1 was within normal limits.  The impression was mild 
lumbar spondylosis, with no evidence for disc herniation, 
canal or foraminal stenosis, or nerve root impingement.

On May 2001 examination by M.C., M.D., the veteran complained 
of aching discomfort in the back, which pain was increased 
with activity.  An epidural steroid injection 2 weeks ago 
provided some relief.  The veteran had normal bowel and 
bladder function, and he denied incontinence, tingling, 
numbness, and motor weakness.  Current examination of the 
spine showed no scoliosis or abnormal kyphosis.  Ambulatory 
gait and toe and heel stances were normal.  The veteran could 
forward-flex with his fingertips reaching the mid-shin level 
without exacerbation of symptomatology, and there was no 
exacerbation of pain with spinal extension.  Deep tendon 
reflexes were 2+ and symmetric in the knee and ankles, and 
straight leg raising was negative to 70 degrees sitting and 
supine.  Motor and sensory function was intact in the lower 
extremities.  March 2001 X-rays revealed no evidence of 
spondylolysis or spinal listhesis.  The diagnoses included 
lumbar spondylosis with chronic recurrent back pain, and 
possible right sacroiliac joint degenerative changes.  The 
examiner opined that the veteran's lumbar spine X-rays and 
MRI scan were normal for his age, and that he was very likely 
experiencing recurrent pain from an intervertebral disc tear 
on a chronic basis at the L5-S1 level, and suggested that he 
consider possible fusion at this level.  The physician opined 
that the veteran did not have ankylosis spondylolysis, and 
that he could be as active as he desired.

On May 2001 VA examination, the veteran complained of lower 
lumbar pain which radiated to the right buttock.  He denied 
any bowel or bladder dysfunction.  On current examination, 
the veteran forward-flexed to the mid-tibia.  Hyperextension 
was normal, with no reproduction of low back pain.  He was 
neurovascularly intact, as evidenced by muscular testing 
which was 5/5 bilaterally in the lower extremities.  Reflexes 
were 2/2 at the knee and ankle, with a downgoing Babinski 
sign and negative clonus.  Straight leg raising was negative 
bilaterally.  Dorsalis pedis pulses were 2+ bilaterally.  
There was no pain on rotation of the hips.  Gait was 
excellent.  A review of X-rays showed no arthritis of the 
spine.  The assessment was normal low back pain of a 
mechanical nature, with a possible degenerative disc at L5-S1 
and an otherwise normal examination.  

A June 2001 discogram at the Methodist Hospital of Indiana 
revealed essentially normal findings with respect to L2-3 and 
L3-4.  There was evidence of a posterior annular tear at L4-5 
with bulging, and significant disc degeneration and 
disruption of nucleus pulposus at L5-S1 with evidence of a 
posterior annular tear.  There was total internal disc 
disruption at L5-S1.

On 30 October 2001, the veteran underwent posterior lumbar 
interbody fusion at L4-5 and L5-S1 at a VA medical facility.  
However, as noted above, a T/TR of 100% was assigned for 
those postoperative residuals under the provisions of 
38 C.F.R. § 4.30 for post-surgical convalescence from 30 
October through November 2001, until a schedular 40% rating 
was restored from December 2001.  Thus, the period that the 
T/TR was in effect has been excluded from consideration for 
increase under the schedular rating criteria.  
Postoperatively, the veteran was noted to have good strength 
and sensation.

In April 2002, M.S., M.D., opined that the veteran's pain was 
due to lumbosacral disc pathology.

On early August 2002 examination by S.L., M.D., the veteran 
complained of deep, aching, sharp, gnawing lower lumbar pain 
radiating into the sacrum, and moderate upper thoracic spine 
pain.  He stated that lumbar fusion had decreased a 
significant amount of his pain, which was exacerbated by 
sitting and walking.  There was no numbness, tingling, or 
weakness in the lower extremities, and the veteran had had no 
recent changes in bowel or bladder function.  He was 
currently gainfully employed.  Current examination of the 
lumbar spine showed no muscle fasciculations or atrophy.  
Gait was intact to heel and toe walking.  Lumbar flexion was 
to 65 degrees, with extension to 15 degrees and intact side 
bending and rotation.  There was moderate point tenderness to 
palpation over the T7-8, L3-4, and L4-5 interspaces, and mild 
point tenderness over the left sacroiliac joint.  There was 
moderate thoracic paraspinous muscle spasm.  Motor 
examination was 5/5 throughout, and sensation was intact.  
Reflexes were 1+ in the lower extremities, pulses were 2+ 
throughout, and plantar reflexes were downgoing bilaterally.  
The assessments were mostly axial back pain status post L-4 
through S-1 fusion; pain etiology possibly secondary to 
continued lumbar spondylosis status post fusion; possible 
element of facet joint syndrome at the level above the 
fusion; and moderate thoracic spine paraspinous muscular 
spasm contributing to his axial pain.  

On mid-August 2002 VA outpatient examination, the veteran 
complained of chronic, episodic thoracic and sacral back pain 
which was relieved by medications, heat, and rest.  The 
veteran reported good relief from previous back surgery 
except for the level above and below the fusion.  He denied 
any radiculopathy or numbness or weakness in the legs.  He 
was currently noted to be employed in a security job.  On 
current examination, sensation, motor testing, reflexes, 
gait, pulses, range of motion, and appearance were within 
normal limits, and muscle mass was equal bilaterally.  

Clearly, the findings from January 2001 to August 2002 
provide no basis for more than the currently assigned 40% 
rating under former DC 5293.  There simply is no evidence of 
the symptoms required for a 60% rating, i.e. pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief. 

Effective 23 September 2002, IVDS (still rated under DC 5293) 
was to be evaluated by one of 2 alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  A        40% rating is warranted for incapacitating 
episodes of IVDS having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months.  A 60% 
rating requires incapacitating episodes of IVDS having a 
total duration of at least 6 weeks during the past 12 months.  
Alternatively, IVDS could be rated by combining under 
38 C.F.R. § 4.25 (2006) separate ratings for its chronic 
orthopedic and neurologic manifestations along with ratings 
for all other disabilities, whichever method results in the 
higher rating.  For purposes of rating under former DC 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurologic 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2006).  

Pertinent evidence since 23 September 2002 consists of an 
October 2002 VA outpatient examination report, wherein the 
veteran reported some relief of chronic, episodic low back 
pain with stretching and medications, but not with facet 
joint injections.  On current examination, sensation, motor 
testing, reflexes, gait, pulses, range of motion, and 
appearance were within normal limits.  Muscle mass was equal 
bilaterally, and straight leg raising was negative.

On November 2002 examination by J.H., M.D., the veteran 
complained of lower sacroiliac joint and gluteal area pain 
that was usually associated with activities, and that was 
relieved by heat.  He was able to work in a security job that 
involved some standing and walking.  He denied any change 
bowel or bladder function, and had no numbness or tingling in 
the toes or feet.  On current examination, the veteran moved 
fairly well from a seated to a standing position, with a 
slight splint of the low back with a change of position.  The 
pelvis was level and the spinous processes lined up properly.  
There was no tenderness to percussion in the thoracolumbar 
region.  Flexibility was fair, and the veteran was able to 
bend forward and reach the upper tibia area with minimal back 
pain but no reproduction of any radicular symptoms.  Side 
bending and twisting motion were fair to good.  He could walk 
on toes and heels without any weakness.  Motor strength was 
5/5 and deep tendon reflexes were symmetric in the lower 
extremities without clonus.  Straight leg raising was 
negative, without reproduction of any radicular symptoms.  
The impression was chronic, non-radicular low back pain, and 
the examiner felt that there was no operative procedure or 
specific treatment that was likely to improve the veteran's 
symptoms.           

On January 2003 VA outpatient examination, the veteran 
complained of sharp, aching bilateral sacral/buttock pain 
that was worsened by standing, walking, and sitting and 
relieved by lying down and taking medications.  On current 
examination, sensation, motor testing, reflexes, gait, range 
of motion, and appearance were within normal limits.  Muscle 
mass was equal bilaterally, and straight leg raising was 
negative.

On March 2003 VA outpatient examination, the veteran 
complained of left leg numbness that lasted for several hours 
following a sacroiliac joint injection, but with improvement 
of low back pain for several days until he shoveled snow, and 
the pain returned.  On current examination, sensation, motor 
testing, reflexes, gait, and appearance were within normal 
limits.  Muscle mass was equal bilaterally, and strength was 
5/5 in the lower extremities.  Patrick's sign was mildly 
positive in the left lower extremity.  The veteran received 
an injection of medication to the thoracic spine.

On March 2003 VA examination, the veteran was noted to be 
currently employed as a security guard for 2 days per week.  
He complained of lower lumbar pain into the coccyx which 
prevented him from sitting or standing for prolonged periods, 
and he required frequent changes of position.  He could walk 
approximately a half mile.  On current examination, straight 
leg raising was negative, sensation was intact, and motor 
strength was 5/5 and reflexes 2+ in the lower extremities.  
There was tenderness of the lumbar spinous processes, and 
mild tenderness of the paraspinal musculature.  Forward 
flexion was to 60 degrees, with pain from 40 to 60 degrees.  
Extension and lateral bending were to 20 degrees each, and 
rotation was to            30 degrees bilaterally.  Gait was 
normal.  The assessment was low back pain status post lumbar 
interbody fusion at the L4-5 and L5-S1 levels.  The physician 
opined that the veteran had improved considerably, with no 
evidence of radicular pain or changes in sensation on 
examination, and he had modified his activities to decrease 
his episodes of pain by limiting his work schedule to 2 days 
per week, which seemed to prevent exacerbations of low back 
pain.  The doctor felt that the L3-4 disc did not seem to be 
symptomatic, and conservative treatment was recommended.  The 
veteran had no episodes of bowel or bladder dysfunction.  

On March 2003 examination by A.L., M.D., the veteran 
complained of non-radiating thoracolumbar pain, with no 
change in bladder habits.  On current examination, gait was 
unremarkable, and he walked well on toes and heels.  Back 
flexion was to 35 degrees, with the fingertips to the knee 
level.  Lateral bending was to 30 degrees bilaterally.  He 
squatted well and duck-walked satisfactorily.  Isometric back 
strength was 70 pounds by dynamometer testing.  Reflexes were 
2+ in the lower extremities, with no sensory loss to light 
touch.  The sitting root test was negative.  There was full 
hip range of motion, and leg lengths were equal.  Straight 
leg raising was positive at 70 degrees bilaterally.  
Patrick's test was negative.  The diagnoses included status 
postoperative 2-level posterior lumbar interbody fusion with 
chronic low back pain and no objective evidence of ongoing 
lumbar radiculopathy.  

On April 2003 VA outpatient examination, the veteran 
complained of back and sacroiliac joint pain which increased 
with standing, sitting, and walking.  He worked 2 days per 
week secondary to the pain, and could not stand for more than     
8 hours per day.  The pain was relieved by hot tub soaks and 
hot packs.  On examination of posture, the thoracic spine was 
mildly kyphotic, and lumbar lordosis was decreased.  Range of 
motion testing showed trunk flexion, extension, and side 
bending reduced by 50% each, and rotation was within normal 
limits.  Lower extremity strength was 5/5 throughout.  There 
was tenderness to palpation of the sacroiliac joints.  
Straight leg raising was negative bilaterally.  Leg lengths 
were within normal limits.  The assessments were good 
functional lower extremity strength, and fair active trunk 
range of motion secondary to pain.  There was a question of 
secondary gain with respect to the veteran's complaints of 
pain.  

May 2003 VA thoracic spine MRI revealed normal alignment and 
normal vertebral body height and signal intensity, with no 
evidence of cord compression, central canal stenosis, or disc 
herniation.

On May 2003 VA outpatient examination, the veteran complained 
of increasing low back pain.  On current examination, 
sensation, motor testing, reflexes, gait, pulses, range of 
motion, and appearance were within normal limits.  Muscle 
mass was equal bilaterally, and straight leg raising was 
negative.

On June 2003 examination by S.L., M.D., the veteran's 
complaints included increasing upper thoracic spine pain.  
The doctor felt that there was mild thoracic spondylosis, 
although MRI had been fairly unimpressive.  Neurological 
examination was completely within normal limits other than a 
right hand tremor.  

On August 2003 VA outpatient examination, the veteran 
complained of chronic low back pain that was relieved by 
medications, heat, and rest.  On current examination, 
sensation, motor testing, reflexes, gait, pulses, range of 
motion, and appearance were within normal limits.  Muscle 
mass was equal bilaterally, and straight leg raising was 
negative.

As nothing in the evidence from October 2002 to August 2003 
shows that the appellant has had any qualifying 
incapacitating episodes, the Board finds no basis for rating 
his postoperative residuals of posterior lumbar interbody 
fusion at L4-5 and L5-S1 under that methodology.  In light of 
the examiners' findings, there also is no evidence of any 
separately-ratable neurological manifestations of IVDS to be 
combined with the orthopedic manifestations.      

Effective 26 September 2003, the DC for IVDS was renumbered 
DC 5243.  However, the criteria for rating all spine 
disabilities,  to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The revised criteria provide that IVDS is rated under 
the "incapacitating episode" methodology discussed above, 
or alternatively, under the General Rating Formula.  The 
formula provides that a 50% rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating is assignable for unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2006).  Under the revised rating schedule, forward 
flexion to 90 degrees, and extension, lateral flexion, and 
rotation to 30 degrees each are considered normal range of 
motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, Plate 
V.

The pertinent evidence since 26 September 2003 consists of a 
November 2003 VA outpatient examination report wherein the 
veteran's complaints included chronic low back pain.  On 
examination, sensation, motor testing, reflexes, and range of 
motion were within normal limits.  Muscle mass was equal 
bilaterally, and straight leg raising was negative.

On January 2004 VA outpatient examination, the veteran 
complained of low back and mid-thoracic pain that increased 
with exercise and was relieved with medications.  On 
examination, muscle bulk and tone was normal and symmetric in 
all limbs.  There were no tremors or abnormal movements.  
Gait was normal, and the veteran could walk on his toes and 
heels.  The assessments included stable lumbago. 

On March 2004 VA examination, the veteran was noted to have 
been unemployed since July 2003, when he became unable to 
keep up with his work-related activities as a security guard.  
On current examination, gait was normal.  There was slight 
tenderness to palpation of the interspinous regions of the 
thoracic spine from T-7 to T-9; there was minimal paraspinous 
tenderness.  There were some trigger point areas in the lower 
back, one of which was in the L-3 region that shot pain down 
into the left buttock.  Forward flexion was to approximately 
40 degrees, extension to    20 degrees, rotation to 50 
degrees bilaterally, and lateral bending to 40 degrees.  
There was good sensation and 5/5 strength in the lower 
extremities.  Patellar reflexes were 2+ and normal, and 
straight leg raising was negative.  X-rays of the thoracic 
spine revealed intact bony structures, well-preserved joint 
spaces, and minimal anterior osteophyte formation and 
degenerative changes.  X-rays of the lumbosacral spine 
revealed post-surgical changes in the lower lumbar spine that 
were unchanged from October 2002.  The assessment was that 
the combination of the veteran's service-connected back and 
non-service-connected neck pain had limited his ability to 
gain gainful employment, as he was not able to function for 
longer than 2 hours before he needed to lie down and rest.  
No weakness, numbness, or tingling could be elicited 
distally, and the examiner felt that he probably had some 
degenerative joint changes in the spine as well as some 
desiccated discs.  

On April 2004 examination by R.S., M.D., the veteran was able 
to heel and toe walk satisfactorily.  Deep tendon reflexes 
were 2+, and there were no pathological reflexes.  Sensation 
to light touch was within normal limits.  

On May 2004 examination by G.H., M.D., the veteran denied any 
bladder or bowel incontinence.  The veteran was noted to have 
been unemployed since he left his job in security in June 
2003.  On current examination, the veteran ambulated with a 
steady gait pattern.  In another statement, Dr. A.H. noted 
that the veteran was doing better since low back discectomy 
and fusion, and that his main problem was a non-service-
connected neck disability.  

On June 2004 VA outpatient examination, the veteran had no 
leg numbness or weakness.  There was normal sensation and 
strength in the legs and normal gait.  

On September 2005 VA outpatient examination, it was noted 
that the veteran planned to return to work next month on a 
part-time basis in a job involving mostly desk work; in 
August he had undergone resection of his right distal 
clavicle, a non-service-connected disability.  On 
examination, posture was within normal limits throughout.  

On early January 2006 examination by G.H., M.D., the veteran 
was noted to have been swimming for exercise twice a week, 
with resulting increase in his strength.  On current 
examination, lower extremity strength was 5/5, sensation was 
intact, and reflexes were present and normal throughout.  
There was no clonus or hyperreflexia.  Gait was within normal 
limits.  

On late January 2006 VA outpatient examination, the veteran 
had no urinary symptoms or change in bowel habits.  He was 
noted to be swimming twice per week without discomfort.               

At the October 2006 Board videoconference hearing, the 
veteran testified that he was not currently working because 
he left his security job due to his back disability.  
Although he stated that he had ongoing totally incapacitating 
episodes requiring bed rest, there was no indication that 
such bed rest had been prescribed by a physician.  He stated 
that he could walk for .25 mile, and that he had cut back on 
the amount of household chores and yardwork he could perform 
due to back pain.
 
This evidence since 26 September 2003 also shows no 
qualifying incapacitating episodes of IVDS, nor does it 
demonstrate any ankylosis of the thoracolumbar spine (which 
is required for a rating in excess of 40% under the General 
Rating Formula).  In this regard, the Board notes that the 
veteran has consistently objectively demonstrated measurable 
range of motion of the low back on all examinations, and that 
no bed rest had been prescribed by a physician.  In addition, 
no industrial impairment attributable to non-service-
connected neck and shoulder disabilities may be considered in 
evaluating the veteran's service-connected low back 
disability at issue. 

The Board also points out that, under Note (1) at revised DC 
5235-5242, the VA must continue to determine whether 
assigning separate ratings under the orthopedic and 
neurological rating criteria would result in a higher rating 
for IVDS.  As noted above, however, in this case there is no 
indication of a diagnosed neurological disorder, and no 
indication that any separately-ratable neurological 
manifestation is associated with the service-connected 
postoperative residuals of posterior lumbar interbody fusion 
at L4-5 and L5-S1 at any point pertinent to the appeal.  

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
arriving at the decision to assign the initial 40% rating.  
Hence, the record presents no basis for assignment of any 
higher initial rating based on the DeLuca factors, alone.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial rating in 
excess of 40% for postoperative residuals of posterior lumbar 
interbody fusion at L4-5 and L5-S1 under any former or 
revised applicable rating criteria. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 40% for 
postoperative residuals of posterior lumbar interbody fusion 
at L4-5 and L5-S1 must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

An initial rating in excess of 40% for postoperative 
residuals of posterior lumbar interbody fusion at L4-5 and 
L5-S1 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


